Case: 15-10661      Document: 00513399683         Page: 1    Date Filed: 02/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10661
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 29, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ELICIO MENELAO TRIANA-HERRERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-44-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Elicio Menelao Triana-Herrera (Triana) pleaded guilty of unlawful use
of a counterfeit alien registration document, and the district court varied
upward from the guidelines imprisonment range in sentencing him to a 20-
month term of imprisonment and to a three-year period of supervised release.
Triana contends that the district court abused its discretion in overruling his
objection to the substantive reasonableness of the above-guidelines sentence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10661   Document: 00513399683     Page: 2   Date Filed: 02/29/2016


                                No. 15-10661

He asserts that the district court gave too much weight to remote and unscored
prior convictions and inadequate consideration to his personal history and
characteristics.
      The district court’s sentence did not unreasonably fail to reflect the
statutory sentencing factors. See United States v. Smith, 440 F.3d 704, 708
(5th Cir. 2006). We will defer to the district court’s determination of the
appropriate sentence. See United States v. Brantley, 537 F.3d 347, 349 (5th
Cir. 2008). The judgment is AFFIRMED.




                                      2